Case 3:17-cv-00189-GNS Document 199-1 Filed 08/16/19 Page 1 of 2 PagelD #: 7411

 

CABINET FOR HEALTH AND FAMILY SERVICES
OFFICE OF THE SECRETARY

Matthew G. Bevin 275 East Main Street, SW-A Adam M. Meler
Governor Frankfort, KY 40621 Secretary
502-564-7042
502-564-7091
www.chis.ky.gov
August 16, 2019

Ms. Jessica Carpenter

Planned Parenthood of Indiana and Kentucky
842 South 7" Street

Louisville, KY 40203

DENIAL OF APPLICATION FOR LICENSE TO OPERATE AN ABORTION FACILITY

RE: July 3, 2019 Application for License to Operate an Abortion Facility
Planned Parenthood of indiana and Kentucky
842 South 7th Street
Louisville, KY 40203

CERTIFIED MAIL
Dear Ms. Carpenter:

You are hereby notified that the Cabinet for Health and Family Services has made the decision to deny your Application
for License to Operate an Abortion Facility dated July 3, 2019. The decision to deny the license is based on your
substantial failure to comply with the provisions of KRS Chapter 216B. Specifically, and as set forth in correspondence
from the Cabinet's Office of Inspector General dated January 28, 2016 to LaToya Rose, Director of Planned Parenthood
of Indiana and Kentucky’s facility at 842 South 7th Street in Louisville, Ms. Rose was advised that in accordance with
KRS 216B.105, no person shall operate any health facility in the Commonwealth of Kentucky without first obtaining a
license specifying the kind or kinds of health services the facility is authorized to provide. Planned Parenthood of
tndiana and Kentucky's facility at 842 South 7th Street in Louisville has never been licensed to perform abortions.
However, Planned Parenthood of Indiana and Kentucky, Inc. has admitted that abortions were performed in its
Louisville facility in December, 2015. (See Answer of Planned Parenthood of Indiana and Kentucky, Inc. in Com., Cabinet
for Health and Family Services v. Planned Parenthood of indiana and Kentucky, Inc., Jefterson Circuit Court, No. 16-Cl-
000802.) The Cabinet’s Office of Vital Statistics indicates that 23 abortions were performed at Planned Parenthood’s
Louisville facility during the period December 3, 2015 to January 28, 2016, all during a time when the facility was not
licensed to perform abortions. KRS 216B.105(1) prohibits operation of any health facility without first obtaining a
license issued by the Cabinet.

  

KentuckyUnbridiedSpirit.com ker UNBRIDLED tuck An Equal Upportu
Case 3:17-cv-00189-GNS Document 199-1 Filed 08/16/19 Page 2 of 2 PagelD #: 7412

August 16, 2019
Page 2

KRS 216B.105(2) states that the Cabinet may deny a license in any case in which it finds that there has been a
substantial failure to comply with the provisions of KRS Chapter 216B. Further, KRS 216B.990(6) requires any person or
entity establishing, managing, or operating an abortion facility or conducting the business of an abortion facility to
comply with the provisions of KRS Chapter 216B regarding abortion facilities. The performance of unlicensed abortions
as set forth above constitutes a substantial failure to comply with the provisions of KRS Chapter 216B, and the
Application for License to Operate an Abortion Facility is denied pursuant to KRS 216B.105(2) and KRS 216B.990(6).

The Cabinet reserves the right to amend and supplement this denial based on the pending decision of the United States
Court of Appeals for the Sixth Circuit in EMW Women’s Surgical Center, P.S.C., et al. v. Meier, et al., Case No. 18-6161,
regarding the constitutionality of the requirement of written agreements between abortion facilities and acute-care
hospitals and ambulance services pursuant to KRS 216B.0435, the enforcement of which has been enjoined.

If you disagree with this decision, you may appeal it pursuant to KRS 216B.2105 and request an evidentiary hearing. The
request must be filed with the Secretary, Cabinet for Health and Family Services, 5th Floor, 275 East Main Street,
Frankfort, Kentucky 40621 within thirty (30) days of the mailing date of this letter. if you do not request a hearing
within thirty (30) days of the mailing date of this letter, the denial of your Application for License to Operate an
Abortion Facility shall become FINAL.

Sincerely, ~
Adam Meier, Secretary

Cabinet for Health and Family Services

CC: Steve Davis, Office of the inspector General
